DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains subject matter not disclosed in the prior-filed application for reasons discussed below.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/352,316, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 25-40 recite limitations regarding an end crest corrugation and an end crest sub-corrugation.  Parent application 16/352,316 (as well as 15/497,341; 15/017,509; 14/165,503; 12/802,483) fails to disclose any end crest corrugation, fails to disclose any end crest sub-corrugation and therefore fails to provide adequate support or enablement.
Pursuant to MPEP 211.05, “Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).” Therefore, the effective filing date of the current application is considered 01/11/2022. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end crest corrugation and end crest sub-corrugation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As discussed above, claims 25-40 recite limitations regarding an end crest corrugation and an end crest sub-corrugation.  The disclosure fails to disclose any end crest corrugation and end crest sub-corrugation and therefor fails to provide adequate support or enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 25 and 37, it is unclear what applicant is intending to claim by the phrases “end crest corrugation” and “end crest sub-corrugation”. Neither phrasing “end crest corrugation” nor “end crest sub-corrugation” are found within the specification. It is unclear if applicant is referring to corrugations on the end cap or potentially corrugation at the end of the chamber. The metes and bounds of the claim cannot be ascertained. 
	With regard to claim 37, the claim appears to repeat limitations of “at least one valley sub-corrugation running along at least a portion of a valley corrugation; at least one crest sub-corrugation running along at least a portion of a crest corrugation.” It is unclear what applicant is intending to claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 25-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mailhot et al. (9,885,171).
	With regard to claim 25, Mailhot discloses a chamber comprising: a base; a plurality of crest corrugations and a plurality of valley corrugations positioned along a length of the chamber; at least one crest sub-corrugation running along at least a portion of a crest corrugation; at least one valley sub-corrugation running along at least a portion of a valley corrugation; an end crest corrugation positioned at a terminal end of the chamber; and an end crest sub-corrugation running along at least a portion of the end crest corrugation (see claims 1, 13, 16). 
	With regard to claim 26, Mailhot further discloses the end crest corrugation includes a substantially constant width (see claim 2).  
	With regard to claim 27, Mailhot further discloses the end crest corrugation includes a tapering width (see claim 3).
  	With regard to claim 28, Mailhot further discloses wherein the end crest corrugation includes a height less than a height of the crest corrugations (see claim 4).  
	With regard to claim 29, Mailhot further discloses wherein the end crest sub-corrugation is positioned along a top portion of the end crest corrugation (see claim 5). 
	With regard to claim 30, Mailhot further discloses wherein the end crest sub-corrugation includes terminal ends positioned above the base (see claim 6).  
	With regard to claim 31, Mailhot further discloses wherein the end crest sub-corrugation includes terminal ends positioned at the base (see claim 7).  
	With regard to claim 32, Mailhot further discloses wherein the end crest sub-corrugation includes a tapering height (see claim 10).  
	With regard to claim 33, Mailhot further discloses wherein the end crest sub-corrugation includes a substantially constant height (see claim 11).  
	With regard to claim 34, Mailhot further discloses wherein the at least one valley sub corrugation includes a tapering height towards the base (see claim 12).  
	With regard to claim 35, Mailhot further discloses wherein the at least one valley sub corrugation includes a substantially constant width (see claims 1, 13, 16).  
	With regard to claim 36, Mailhot further discloses wherein the end crest corrugation (100) includes terminal ends positioned (fig. 13) at the base (26), and the end crest sub-corrugation (120) includes terminal ends positioned above the terminal ends of the end crest corrugation (fig. 14).  

	With regard to claim 37, Mailhot discloses a chamber including: a base (see claim 13); a plurality of crest corrugations (280; claim 13) and a plurality of valley corrugations (300; claim 13) positioned along a length of the chamber; at least one crest sub-corrugation (320) running along at least a portion of a crest corrugation (fig. 13); at least one valley sub-corrugation (360) running along at least a portion of a valley corrugation (claim 13); at least one crest sub-corrugation running along at least a portion of a crest corrugation; at least one valley sub-corrugation running along at least a portion of a valley corrugation; an end crest corrugation positioned at a terminal end of the chamber (claim 13); and an end crest sub-corrugation running along at least a portion of the end crest corrugation (claim 13); and an end cap coupled to the chamber, the end cap including a flange configured to overlap the end crest corrugation of the chamber (claim 13).  
	With regard to claim 38, Mailhot further discloses wherein the flange of the end cap includes a recess having a protrusion configured to engage the end crest sub-corrugation (see claim 17).  
	With regard to claim 39, Mailhot further discloses wherein the protrusion is shaped to follow contours of the end crest corrugation and the end crest sub-corrugation (see claim 18). 
	With regard to claim 40, Mailhot further discloses wherein the protrusion is configured to abut against the end crest sub-corrugation to couple together the chamber and the end cap (see claim 19). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/BENJAMIN F FIORELLO/                                                                                                              Primary Examiner, Art Unit 3678                                                                                          

BF
9/8/2022